COURT OF 
APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 2-05-280-CR
 
  
REGINALD 
LIVINGSTON                                                         APPELLANT
  
V.
  
THE 
STATE OF TEXAS                                                                  STATE
 
  
------------
 
FROM 
CRIMINAL DISTRICT COURT NO. 1 OF TARRANT COUNTY
 
------------
 
MEMORANDUM OPINION1
 
------------
        Appellant 
Reginald Livingston is attempting to appeal from his conviction for aggravated 
sexual assault of a child under fourteen.  Pursuant to a plea-bargain 
agreement, Appellant pleaded guilty to this offense, and the trial court 
sentenced him to twenty years’ confinement.  The trial court also 
certified that this is a plea-bargain case and that Appellant has no right of 
appeal.
        On 
July 18, 2005, we informed Appellant by letter that his appeal was subject to 
dismissal based on the trial court’s certification unless, by July 28, he 
filed a response showing grounds for continuing the appeal.  See Tex. R. App. P. 25.2(d), 44.3.  No 
response has been filed.  Accordingly, we dismiss the appeal.  See
Tex. R. App. P. 25.2(d).
   
                                                                  PER 
CURIAM
 
 
 
PANEL 
D:   MCCOY, J.; CAYCE, C.J.; and LIVINGSTON, J.
 
DO 
NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED: 
August 25, 2005

 
NOTES
1.  
See Tex. R. App. P. 47.4.